Exhibit 10.2
Execution Version

 






OWNER TRUST ADMINISTRATION AGREEMENT
among
BMW VEHICLE OWNER TRUST 2016-A,
as Issuer,
BMW FINANCIAL SERVICES NA, LLC,
as Owner Trust Administrator,
and
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee

Dated as of July 20, 2016


 









--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section 1.1
Duties of the Owner Trust Administrator with Respect to the Note Depository
Agreement and the Indenture
2
Section 1.2
Additional Duties
6
Section 1.3
Non-Ministerial Matters
8
Section 2.
Records.
8
Section 3.
Compensation.
8
Section 4.
Additional Information To Be Furnished to the Issuer.
8
Section 5.
Independence of the Owner Trust Administrator.
8
Section 6.
No Joint Venture.
9
Section 7.
Other Activities of Owner Trust Administrator.
9
Section 8.
Term of Agreement; Resignation and Removal of Owner Trust Administrator.
9
Section 9.
Action upon Termination, Resignation or Removal.
11
Section 10.
Notices.
11
Section 11.
Amendments.
12
Section 12.
Successors and Assigns.
12
Section 13.
Governing Law.
13
Section 14.
Headings.
13
Section 15.
Counterparts.
13
Section 16.
Severability.
13
Section 17.
Limitation of Liability of Owner Trustee and Indenture Trustee.
13
Section 18.
Third-Party Beneficiary.
14
Section 19.
Nonpetition Covenants.
14
Section 20.
Liability of Owner Trust Administrator.
14
Section 21.
Additional Requirements of the Owner Trust Administrator.
15
Section 22.
Compliance with FDIC Rule.
17
Section 23.
Form 10-Ds; Investor Communications
17

EXHIBITS
Exhibit A – Power of Attorney
Exhibit B – Form of Annual Certification
Exhibit C – Servicing Criteria to be Addressed in Assessment of Compliance

--------------------------------------------------------------------------------

THIS OWNER TRUST ADMINISTRATION AGREEMENT, dated as of July 20, 2016 (this
“Agreement”) is among BMW VEHICLE OWNER TRUST 2016-A, a Delaware statutory trust
(the “Issuer”), BMW FINANCIAL SERVICES NA, LLC, a Delaware limited liability
company, as administrator (the “Owner Trust Administrator”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity but solely as Indenture Trustee (the “Indenture Trustee”).
W I T N E S S E T H :
WHEREAS, the Issuer was formed pursuant to a Trust Agreement dated as of May 11,
2016 as amended and restated as of July 20, 2016 (as the same may be further
amended and supplemented from time to time, the “Trust Agreement”), between BMW
FS Securities LLC, as depositor (the “Depositor”), and Wilmington Trust,
National Association, not in its individual capacity but solely as owner trustee
(the “Owner Trustee”), and is issuing 0.62000% Asset Backed Notes, Class A-1,
0.99% Asset Backed Notes, Class A-2a, LIBOR plus 0.24% Asset Backed Notes, Class
A-2b, 1.16% Asset Backed Notes, Class A-3 and 1.37% Asset Backed Notes, Class
A-4 (collectively, the “Notes”) pursuant to the Indenture dated as of July 20,
2016 (as amended and supplemented from time to time, the “Indenture”), between
the Issuer and the Indenture Trustee, and asset backed certificates (the “Trust
Certificates” and, collectively with the Notes, the “Securities”) pursuant to
the Trust Agreement (capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Indenture, the Trust
Agreement or the Sale and Servicing Agreement (as defined herein), as
applicable);
WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Securities, including (i) a Sale and Servicing Agreement dated
as of July 20, 2016 (as amended and supplemented from time to time, the “Sale
and Servicing Agreement”), among BMW Financial Services NA, LLC, as servicer (in
such capacity, the “Servicer”), sponsor, administrator and custodian, the
Depositor, the Issuer and the Indenture Trustee, (ii) a Letter of
Representations dated July 20, 2016 (as amended and supplemented from time to
time, the “Note Depository Agreement”), executed by the Issuer and delivered to
The Depository Trust Company (“DTC”) relating to the Notes, (iii) the Asset
Representations Review Agreement, and (iv) the Indenture (the Sale and Servicing
Agreement, the Note Depository Agreement, the Asset Representations Review
Agreement and the Indenture being referred to hereinafter collectively as the
“Related Agreements”);
WHEREAS, pursuant to the Related Agreements, the Issuer and the Owner Trustee
are required to perform certain duties in connection with (a) the Notes and the
collateral therefor pledged pursuant to the Indenture (the “Collateral”) and (b)
the beneficial interests in the Issuer (the registered holders of such interests
being referred to herein as the “Owners”);
WHEREAS, the Issuer and the Owner Trustee desire to have the Owner Trust
Administrator perform certain of the duties of the Issuer and the Owner Trustee
referred to in the preceding clause and to provide such additional services
consistent with the terms of this Agreement and the Related Agreements as the
Issuer and the Owner Trustee may from time to time request; and
WHEREAS, the Owner Trust Administrator has the capacity to provide the
1

--------------------------------------------------------------------------------



services required hereby and is willing to perform such services for the Issuer
and the Owner Trustee on the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
Section 1.1     Duties of the Owner Trust Administrator with Respect to the Note
Depository Agreement and the Indenture.
The Owner Trust Administrator agrees to perform all its duties as Owner Trust
Administrator and all the duties of the Issuer and the Owner Trustee under the
Related Agreements.  The Owner Trust Administrator shall prepare, or shall cause
the preparation by other appropriate persons of, and shall execute all such
documents, reports, filings, instruments, certificates and opinions that it
shall be the duty of the Issuer or the Owner Trustee to prepare, file or deliver
pursuant to the Indenture and the Note Depository Agreement.  In furtherance of
the foregoing, the Owner Trust Administrator shall take all appropriate action
that is the duty of the Issuer or the Owner Trustee to take pursuant to the
Indenture including, without limitation, such of the foregoing as are required
with respect to the following matters under the Indenture (parenthetical section
references are to sections of the Indenture):

(A) the preparation of or obtaining of the documents and instruments required
for authentication of the Notes and delivery of the same to the Indenture
Trustee (Section 2.02);

(B) the causing of the Note Register to be kept and to give the Indenture
Trustee notice of any appointment of a new Note Registrar and the location, or
change in location, of the Note Register (Section 2.04);

(C) the notification of Noteholders and the Rating Agencies of the final
principal payment on their Notes (Section 2.08(b));

(D) the preparation of Definitive Notes in accordance with the instructions of
the Clearing Agency (Section 2.12);

(E) [reserved];

(F) the maintenance of an office for registration of transfer or exchange of
Notes (Section 3.02);

(G) the causing of newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust (Section 3.03);

(H) the direction to the Indenture Trustee to deposit moneys with Paying Agents,
if any, other than the Indenture Trustee (Section 3.03);

2

--------------------------------------------------------------------------------




(I) the direction to Paying Agents to pay to the Indenture Trustee all sums held
in trust by such Paying Agents (Section 3.03);

(J) the obtaining and preservation of the Issuer’s qualification to do business
in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Indenture, the Notes, the
Collateral and each other instrument and agreement included in the Trust Estate
(Section 3.04);

(K) the preparation of all supplements and amendments to the Indenture and all
financing statements, continuation statements, instruments of further assurance
and other instruments and the taking of such other action as is necessary or
advisable to protect the Trust Estate (Section 3.05);

(L) the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery
of the Officer’s Certificate and certain other statements as to compliance with
the Indenture (Sections 3.06 and 3.09);

(M) the identification to the Indenture Trustee in an Officer’s Certificate of a
Person with whom the Issuer has contracted to perform its duties under the
Indenture (Section 3.07(b));

(N) the delivery of written notice to the Indenture Trustee and, with respect to
each Rating Agency, the responsibility of making such written notice available
to each Rating Agency, of a Servicer Termination Event under the Sale and
Servicing Agreement and, if such Servicer Termination Event arises from the
failure of the Servicer to perform any of its duties under the Sale and
Servicing Agreement with respect to the Receivables, the taking of all
reasonable steps available to remedy such failure (Section 3.07(d));

(O) the notifying of the Indenture Trustee of the appointment of a Successor
Servicer (Section 3.07(f));

(P) the preparation and obtaining of documents and instruments required for the
release of the Issuer from its obligations under the Indenture
(Section 3.10(b));

(Q) the causing of the Servicer to comply with the Sale and Servicing Agreement,
including Sections 4.09, 4.10 and 4.11 and Article VII thereof (Section 3.14);

(R) the delivery of written notice to the Indenture Trustee and, with respect to
each Rating Agency, the responsibility of making such written notice available
to each Rating Agency, of each Event of Default under the Indenture and each
default by the Servicer under the Sale and Servicing Agreement (Section 3.19);

3

--------------------------------------------------------------------------------




(S) the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the obtaining of the Opinion of Counsel and the Independent Certificate relating
thereto (Section 4.01);

(T) the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of Collateral (Section
4.04);

(U) the compliance with any written directive of the Indenture Trustee with
respect to the sale of the Trust Estate in a commercially reasonable manner if
an Event of Default shall have occurred and be continuing and the conditions
precedent thereto under the Indenture have been met (Section 5.04);

(V) the providing of the Indenture Trustee with the information necessary to
deliver to each Noteholder such information as may be reasonably required to
enable such Noteholder to prepare its United States federal and state income or
franchise tax returns (Section 6.06);

(W) the preparation and delivery of notice to Noteholders of the removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee (Section
6.08);

(X) the preparation of any written instruments required to confirm more fully
the authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.08 and 6.10);

(Y) the maintenance of the effectiveness of the sales finance company licenses
required under the Maryland Code Financial Institutions, Title 11, Subtitle 4
and the licenses required under the Pennsylvania Motor Vehicle Sales Finance Act
and all required, if any, promissory note licenses in all applicable
jurisdictions (Section 6.14);

(Z) the furnishing to the Indenture Trustee of the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.01);

(AA) the providing of reasonable and appropriate assistance to the Depositor or
its designees, as applicable, with the preparation and filing with the
Commission, any applicable state agencies and the Indenture Trustee of documents
required to be filed on a periodic basis with, and summaries thereof as may be
required by rules and regulations prescribed by, the Commission and any
applicable state agencies and the transmission of such summaries, as necessary,
to the Noteholders (Section 7.03);

4

--------------------------------------------------------------------------------




(BB) the opening of one or more accounts in the Indenture Trustee’s name (for
the benefit of the Noteholders), the preparation and delivery of Issuer Orders,
Officer’s Certificates and Opinions of Counsel and all other actions necessary
with respect to investment and reinvestment of funds in the Trust Accounts
(Sections 8.02 and 8.03);

(CC) the preparation of an Issuer Request and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the Trust Estate (Sections 8.04 and 8.05);

(DD) the preparation of Issuer Orders and the obtaining of Opinions of Counsel
with respect to the execution of supplemental indentures and the mailing to the
Noteholders of, and, with respect to the Rating Agencies, the duty to make
available to each Rating Agency, notices with respect to such supplemental
indentures (Sections 9.01, 9.02 and 9.03);

(EE) the preparation for execution, authentication and delivery of new Notes
conforming to any supplemental indenture (Section 9.05);

(FF) the notifying of Noteholders of redemption of the Notes or to cause the
Indenture Trustee to provide such notification (Section 10.02);

(GG) the preparation and delivery of all Officer’s Certificates, Opinions of
Counsel and Independent Certificates with respect to any requests by the Issuer
to the Indenture Trustee to take any action under the Indenture (Section
11.01(a));

(HH) the preparation and delivery of Officer’s Certificates and the obtaining of
Independent Certificates, if necessary, for the release of property from the
lien of the Indenture (Section 11.01(b));

(II) the duty to make notice available to the Rating Agencies of the information
required pursuant to Section 11.04 of the Indenture (Section 11.04);

(JJ) the preparation and delivery to Noteholders and the Indenture Trustee of
any agreements with respect to alternate payment and notice provisions (Section
11.06);

(KK) the recording of the Indenture, if applicable (Section 11.13);

(LL) the preparation and delivery of all Opinions of Counsel with respect to
amendments of Article XII of the Indenture (Section 12.01(b));

(MM) the performance of duties and obligations of the “issuing entity” under
Article XII of the Indenture, to the extent such duties and obligations are not
otherwise performed by the Depositor or BMW FS, pursuant to Section 12.01(c) of
the Indenture (Section 12.01(c)); and

5

--------------------------------------------------------------------------------




(NN) the performance of the obligations of the Issuer set forth in Section 12.02
(Section 12.03).

The Owner Trust Administrator will:
(A)          promptly pay to the Indenture Trustee, the Owner Trustee and the
Asset Representations Reviewer (including, for the avoidance of doubt, in such
other capacities as the entities acting as Indenture Trustee or Owner Trustee
may serve pursuant to the terms of the Basic Documents), as applicable, the
amount of any fees, expenses and indemnification amounts due and payable to such
party on a Payment Date and not otherwise paid or reimbursed to such party by
the Issuer on such Payment Date in accordance with the terms of the Section
5.06(b) of the Sale and Servicing Agreement or Section 5.04(b) of the Indenture,
as applicable; provided that the Indenture Trustee, the Owner Trustee and the
Asset Representations Reviewer shall promptly reimburse the Owner Trust
Administrator for any such amounts to the extent such party subsequently
receives payment or reimbursement in respect thereof from the Issuer in
accordance with the terms of Section 5.06(b) of the Sale and Servicing Agreement
or Section 5.04(b) of the Indenture, as applicable; and
(B)            pay any costs associated with the resignation or removal of the
Indenture Trustee pursuant to the Indenture or the Owner Trustee pursuant to the
Trust Agreement.
The Owner Trust Administrator shall make available to each Rating Agency notice
of (i) any resignation of the Indenture Trustee pursuant to Section 6.08 of the
Indenture; (ii) any merger, consolidation or conversion of the Indenture Trustee
pursuant to Section 6.09 of the Indenture; (iii) any breach of the perfection
representations contained in Schedule B of the Indenture; (iv) any redemption of
the Notes pursuant to Section 10.01 of the Indenture; (v) any resignation of the
Owner Trustee pursuant to Section 10.02 of the Trust Agreement; (vi) any
acceptance of appointment of a successor Owner Trustee pursuant to Section 10.03
of the Trust Agreement; (vii) any merger, conversion or consolidation of the
Owner Trustee pursuant to Section 10.04 of the Trust Agreement; and (viii) any
amendment to the Trust Agreement pursuant to Section 11.01 of the Trust
Agreement; in the case of each of (i) through (viii), promptly upon the Owner
Trust Administrator being notified thereof by the Indenture Trustee, the Owner
Trustee or the Servicer, as applicable.
Notwithstanding anything in this Agreement or the Basic Documents to the
contrary, in each instance in which notice must be made available to the Rating
Agencies for purposes of satisfying the Rating Agency Condition, such notice
shall be made available by the Owner Trust Administrator and, to the extent such
notice is only provided through a website post, the Owner Trust Administrator
shall inform each Rating Agency in writing that a notice has been posted.
Section 1.2     Additional Duties.
6

--------------------------------------------------------------------------------



(i)     In addition to the duties of the Owner Trust Administrator set forth
above, the Owner Trust Administrator shall perform such calculations and shall
prepare or shall cause the preparation by other appropriate Persons of, and
shall execute on behalf of the Issuer or the Owner Trustee, all such documents,
reports, notices, filings, instruments, certificates and opinions that it shall
be the duty of the Issuer or the Owner Trustee to prepare, file or deliver
pursuant to the Related Agreements or Section 5.04 of the Trust Agreement.  In
furtherance thereof, the Owner Trustee shall, on behalf of itself and of the
Issuer, execute and deliver to the Owner Trust Administrator and to each
successor Owner Trust Administrator appointed pursuant to the terms hereof, one
or more powers of attorney substantially in the form of Exhibit A hereto,
appointing the Owner Trust Administrator the attorney-in-fact of the Owner
Trustee and the Issuer for the purpose of executing on behalf of the Owner
Trustee and the Issuer all such documents, reports, filings, instruments,
certificates and opinions.  Subject to Section 5 of this Agreement, the Owner
Trust Administrator shall administer, perform or supervise the performance of
such other activities in connection with the Collateral (including the Related
Agreements) as are not covered by any of the foregoing provisions.  Such
responsibilities shall include providing (i) to the Depositor and the Indenture
Trustee, the monthly Servicer’s Certificate in an appropriate electronic form
and (ii) to the Depositor, any Pennsylvania and Maryland renewal notices or
forms received by the Owner Trust Administrator, and shall include the actual
filing of any reports pursuant to the Exchange Act.
(ii)     Notwithstanding anything in this Agreement or the Related Agreements to
the contrary, the Owner Trust Administrator shall be responsible for performance
of the duties of the Owner Trustee set forth in Sections 5.04 and 5.05(a) of the
Trust Agreement with respect to, among other things, accounting and reports to
Owners; provided, however, that the Depositor shall retain responsibility for
the distribution of the Schedule K-1s (as prepared by the Owner Trust
Administrator) necessary to enable each Owner to prepare its federal and state
income tax returns.
(iii)     The Owner Trust Administrator shall satisfy its obligations with
respect to Section 5.04 of the Trust Agreement under clause (ii) above by
retaining, at the expense of the Issuer payable by the Owner Trust
Administrator, a firm of independent public accountants acceptable to the Owner
Trustee, which shall perform the obligations of the Owner Trust Administrator
thereunder.
(iv)     The Owner Trust Administrator shall perform the duties of the Issuer
required to be performed in connection with the resignation or removal of the
Owner Trustee, and any other duties expressly required to be performed by the
Owner Trust Administrator under the Trust Agreement, including, without
limitation, those specified in Section 10.02 of the Trust Agreement.
(v)     In carrying out the foregoing duties or any of its other obligations
under this Agreement, the Owner Trust Administrator may enter into transactions
or otherwise deal with any of its Affiliates; provided, however, that the terms
of any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Owner Trust Administrator’s
opinion, no less favorable to the Issuer than would be available from
unaffiliated parties.
7

--------------------------------------------------------------------------------



Section 1.3     Non-Ministerial Matters.
With respect to matters that in the reasonable judgment of the Owner Trust
Administrator are non-ministerial, the Owner Trust Administrator shall not take
any action unless within a reasonable time before the taking of such action, the
Owner Trust Administrator shall have notified the Owner Trustee of the proposed
action and the Owner Trustee shall not have withheld consent or provided an
alternative direction.  Unless explicitly provided under this Agreement, for the
purpose of the preceding sentence, “non-ministerial matters” shall include,
without limitation:

(A) the amendment of or any supplement to the Indenture;

(B) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables);

(C) the amendment, change or modification of the Related Agreements;

(D) the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Owner Trust Administrators, successor Asset Representations Reviewers
or successor Servicers, or the consent to the assignment by the Note Registrar,
any Paying Agent or Indenture Trustee of its obligations under the Indenture;
and

(E) the removal of the Indenture Trustee.

Notwithstanding anything to the contrary in this Agreement, the Owner Trust
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Related Agreements, (y) sell the Trust Estate pursuant
to Section 5.04 of the Indenture or (z) take any other action that the Issuer
directs the Owner Trust Administrator not to take on its behalf.
Section 2.     Records.  The Owner Trust Administrator shall maintain
appropriate books of account and records relating to services performed
hereunder, which books of account and records shall be accessible for inspection
by the Issuer at any time during normal business hours.
Section 3.     Compensation.  As compensation for the performance of the Owner
Trust Administrator’s obligations under this Agreement and as reimbursement for
its expenses related thereto, the Owner Trust Administrator shall be paid a fee
by the Servicer.
Section 4.     Additional Information To Be Furnished to the Issuer.  The Owner
Trust Administrator shall furnish to the Issuer from time to time such
additional information regarding the Collateral as the Issuer shall reasonably
request.
Section 5.     Independence of the Owner Trust Administrator.  For all purposes
of this Agreement, the Owner Trust Administrator shall be an independent
contractor and shall
8

--------------------------------------------------------------------------------



not be subject to the supervision of the Issuer or the Owner Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder.  Unless expressly authorized by the Issuer, the Owner
Trust Administrator shall have no authority to act for or represent the Issuer
or the Owner Trustee in any way and shall not otherwise be deemed an agent of
the Issuer or the Owner Trustee.
Section 6.     No Joint Venture.  Nothing contained in this Agreement (i) shall
constitute the Owner Trust Administrator and either of the Issuer or the Owner
Trustee as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.
Section 7.     Other Activities of Owner Trust Administrator.  Nothing herein
shall prevent the Owner Trust Administrator or its Affiliates from engaging in
other businesses or, in its sole discretion, from acting in a similar capacity
as an administrator for any other person or entity even though such person or
entity may engage in business activities similar to those of the Issuer, the
Owner Trustee or the Indenture Trustee.
The Owner Trust Administrator and its Affiliates may generally engage in any
kind of business with any person party to a Related Agreement, any of its
Affiliates and any person who may do business with or own securities of any such
person or any of its Affiliates, without any duty to account therefor to the
Issuer, the Owner Trustee or the Indenture Trustee.
Section 8.     Term of Agreement; Resignation and Removal of Owner Trust
Administrator.
(a)     This Agreement shall continue in force until the dissolution of the
Issuer, upon which event this Agreement shall automatically terminate.
(b)     Subject to Sections 8(e) and (f), the Owner Trust Administrator may
resign its duties hereunder by providing the Issuer with at least 60 days prior
written notice.
(c)     Subject to Sections 8(e) and (f), the Issuer may remove the Owner Trust
Administrator without cause by providing the Owner Trust Administrator with at
least 60 days’ prior written notice.
(d)     Subject to Sections 8(e) and (f), at the sole option of the Issuer, the
Owner Trust Administrator may be removed immediately upon written notice of
termination from the Issuer to the Owner Trust Administrator if any of the
following events shall occur:
(i)     the Owner Trust Administrator shall default in the performance of any of
its duties under this Agreement and, after notice of such default, shall not
cure such default within ten Business Days (or, if such default cannot be cured
in such time, shall not give within ten Business Days such assurance of cure as
shall be reasonably satisfactory to the Issuer);
9

--------------------------------------------------------------------------------



(ii)     a court having jurisdiction in the premises shall enter a decree or
order for relief, and such decree or order shall not have been vacated within 60
days, in respect of the Owner Trust Administrator in any involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Owner Trust Administrator or any
substantial part of its property or order the winding-up or liquidation of its
affairs;
(iii)     the Owner Trust Administrator shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the Owner
Trust Administrator or any substantial part of its property, shall consent to
the taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due; or
(iv)     any failure by the Owner Trust Administrator to deliver any
information, report, certification, attestation or accountants’ letter when and
as required under Section 21 which continues unremedied for fifteen (15)
calendar days after the date on which such information, report, certification,
attestation or accountants’ letter was required to be delivered.
The Owner Trust Administrator agrees that if any of the events specified in
clauses (ii) or (iii) of this Section shall occur, it shall give written notice
thereof to the Issuer and the Indenture Trustee within seven days after the
happening of such event.
(e)     No resignation or removal of the Owner Trust Administrator pursuant to
this Section shall be effective until (i) a successor Owner Trust Administrator
shall have been appointed by the Issuer and (ii) such successor Owner Trust
Administrator shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Owner Trust Administrator is bound hereunder
and (iii) the Owner Trustee and the Indenture Trustee consent to the successor
Owner Trust Administrator.
(f)     The appointment of any successor Owner Trust Administrator shall be
effective only after the Rating Agency Condition has been satisfied with respect
to each Rating Agency.
(g)     A successor Owner Trust Administrator shall execute, acknowledge and
deliver a written acceptance of its appointment hereunder to the resigning Owner
Trust Administrator and to the Issuer.  Thereupon the resignation or removal of
the resigning Owner Trust Administrator shall become effective, and the
successor Owner Trust Administrator shall have all the rights, powers and duties
of the Owner Trust Administrator under this Agreement. The successor Owner Trust
Administrator shall mail a notice of its succession to the Noteholders and the
Certificateholders.  The resigning Owner Trust Administrator shall promptly
transfer or cause to be transferred all property and any related agreements,
documents and statements held
10

--------------------------------------------------------------------------------



by it as Owner Trust Administrator to the successor Owner Trust Administrator
and the resigning Owner Trust Administrator shall execute and deliver such
instruments and do other things as may reasonably be required for fully and
certainly vesting in the successor Owner Trust Administrator all rights, power,
duties and obligations hereunder.
(h)     In no event shall a resigning Owner Trust Administrator be liable for
the acts or omissions of any successor Owner Trust Administrator hereunder.
(i)     In the exercise or administration of its duties hereunder and under the
Related Documents, the Owner Trust Administrator may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, and
the Owner Trust Administrator shall not be liable for the conduct or misconduct
of such agents or attorneys if such agents or attorneys shall have been selected
by the Owner Trust Administrator with due care.
Section 9.     Action upon Termination, Resignation or Removal.  Promptly upon
the effective date of termination of this Agreement pursuant to Section 8(a) or
the resignation or removal of the Owner Trust Administrator pursuant to Section
8(b), (c) or (d), respectively, the Owner Trust Administrator shall be entitled
to be paid all fees and reimbursable expenses accruing to it to the date of such
termination, resignation or removal.  The Owner Trust Administrator shall
forthwith upon such termination pursuant to Section 8(a) deliver to the Issuer
all property and documents of or relating to the Collateral then in the custody
of the Owner Trust Administrator.  In the event of the resignation or removal of
the Owner Trust Administrator pursuant to Section 8(b), (c) or (d),
respectively, the Owner Trust Administrator shall cooperate with the Issuer and
take all reasonable steps requested to assist the Issuer in making an orderly
transfer of the duties of the Owner Trust Administrator.
Section 10.     Notices.  Any notice, report or other communication given
hereunder shall be in writing and addressed as follows:
(i) if to the Issuer or the Owner Trustee, to:
BMW Vehicle Owner Trust 2016-A
In care of Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
 (ii) if to the Owner Trust Administrator, to:
BMW Financial Services NA, LLC
300 Chestnut Ridge Road
Woodcliff Lake, New Jersey 07677
Attention: Vice President — Finance & CFO
with a copy to:
11

--------------------------------------------------------------------------------



BMW Financial Services NA, LLC
300 Chestnut Ridge Road
Woodcliff Lake, New Jersey 07677
Attention: AJ-NA
(iii) if to the Indenture Trustee, to:
U.S. Bank National Association
190 South LaSalle Street, 7th Floor
Chicago, Illinois 60603
Attention: BMW Vehicle Owner Trust 2016-A
or to such other address as any party shall have provided to the other parties
in writing.  Any notice required to be in writing hereunder shall be deemed
given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered to the address of such party as provided above.
Section 11.     Amendments.  This Agreement may be amended from time to time by
a written amendment duly executed and delivered by the Issuer, the Owner Trust
Administrator and the Indenture Trustee, with the written consent of the Owner
Trustee, without the consent of the Noteholders and the Certificateholders, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders or Certificateholders; provided that such amendment shall
not, as evidenced by an Opinion of Counsel, materially and adversely affect the
interest of any Noteholder or Certificateholder; provided, further, that the
amendment shall be deemed not to materially and adversely affect the interests
of any Noteholder or Certificateholder, and no Opinion of Counsel shall be
required, if the Rating Agency Condition is satisfied with respect to each
Rating Agency. This Agreement may also be amended by the Issuer, the Owner Trust
Administrator and the Indenture Trustee with the written consent of the Owner
Trustee and of the holders of Notes evidencing at least a majority of the
Outstanding Amount of the Notes and the holders of Trust Certificates evidencing
at least a majority of the Certificate Percentage Interest for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of
Noteholders or the Certificateholders; provided, however, that no such amendment
may (i) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on Receivables or distributions that are
required to be made for the benefit of the Noteholders or Certificateholders or
(ii) reduce the aforesaid percentage of the holders of Notes and Trust
Certificates which are required to consent to any such amendment, without the
consent of the holders of all the Outstanding Notes and Trust Certificates. 
Notwithstanding the foregoing, the Owner Trust Administrator may not amend this
Agreement without the permission of the Servicer, which permission shall not be
unreasonably withheld.
Section 12.     Successors and Assigns.  This Agreement may not be assigned by
the Owner Trust Administrator unless such assignment is previously consented to
in writing by the Issuer and the Owner Trustee and subject to the satisfaction
of the Rating Agency Condition with respect to each Rating Agency in respect
thereof.  An assignment with such consent and satisfaction, if accepted by the
assignee, shall bind the assignee hereunder in the same manner as
12

--------------------------------------------------------------------------------



the Owner Trust Administrator is bound hereunder.  Notwithstanding the
foregoing, this Agreement may be assigned by the Owner Trust Administrator
without the consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Owner Trust Administrator; provided that such successor
organization executes and delivers to the Issuer, the Owner Trustee and the
Indenture Trustee an agreement in which such corporation or other organization
agrees to be bound hereunder by the terms of said assignment in the same manner
as the Owner Trust Administrator is bound hereunder and represents that it has
the financial ability to satisfy its indemnification obligations hereunder. 
Notwithstanding the foregoing, the Owner Trust Administrator can transfer its
obligations to any Affiliate that succeeds to substantially all of the assets
and liabilities of the Owner Trust Administrator and who has represented and
warranted that it is not less creditworthy than the Owner Trust Administrator. 
Subject to the foregoing, this Agreement shall bind any successors or assigns of
the parties hereto.
Section 13.     Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
Section 14.     Headings.  The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
Section 15.     Counterparts.  This Agreement may be executed in counterparts,
each of which when so executed shall be an original, but all of which together
shall constitute but one and the same agreement.
Section 16.     Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 17.     Limitation of Liability of Owner Trustee and Indenture Trustee.
(a)     Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by the Owner Trustee solely in its capacity as
Owner Trustee and in no event shall the Owner Trustee in its individual capacity
or any beneficial owner of the Issuer have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder, as to all of which recourse shall be had solely to the assets
of the Issuer. For all purposes of this Agreement, in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles VI, VII and VIII of the Trust Agreement.
13

--------------------------------------------------------------------------------



(b)     Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by the Indenture Trustee solely as Indenture
Trustee and in no event shall the Indenture Trustee have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.
(c)     The parties hereto are put on notice and hereby acknowledge and agree
that (a) this Agreement is executed and delivered by Wilmington Trust, National
Association not individually or personally but solely as Owner Trustee of the
Issuer, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust, National Association but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust,
National Association, individually or personally, to perform any covenant either
expressed or implied herein contained of the Issuer, all such liability, if any,
being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) Wilmington Trust, National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement and (e)
under no circumstances shall Wilmington Trust, National Association be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any other related documents.
Section 18.     Third-Party Beneficiary.  The Sellers, the Depositor, the Asset
Representations Reviewer and the Owner Trustee are third-party beneficiaries to
this Agreement and are entitled to the rights and benefits hereunder and may
enforce the provisions hereof as if each were a party hereto.
Section 19.     Nonpetition Covenants.  Notwithstanding any prior termination of
this Agreement, the Owner Trust Administrator and the Indenture Trustee hereby
covenant and agree that they will not, at any time, petition or otherwise invoke
or cause the Issuer or the Depositor to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Issuer or the Depositor under any federal or state bankruptcy, insolvency or
similar law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or the Depositor or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer or the Depositor.
Section 20.     Liability of Owner Trust Administrator.  Notwithstanding any
provision of this Agreement, the Owner Trust Administrator shall not have any
obligations under this Agreement other than those specifically set forth herein,
and no implied obligations of the Owner Trust Administrator shall be read into
this Agreement.  Neither the Owner Trust Administrator nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken in good faith by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct and in no
event shall the Owner Trust Administrator be liable under or in connection with
this Agreement for
14

--------------------------------------------------------------------------------



indirect, special or consequential losses or damages of any kind, including lost
profits, even if advised of the possibility thereof and regardless of the form
of action by which such losses or damages may be claimed.  Without limiting the
foregoing, the Owner Trust Administrator may (a) consult with legal counsel
(including counsel for the Issuer), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts and (b) shall incur no liability under or in respect of
this Agreement by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.
Section 21.     Additional Requirements of the Owner Trust Administrator.
(a)     Reporting Requirements.
(i)  If so requested by the Issuer for the purpose of satisfying its reporting
obligation under the Exchange Act with respect to any class of asset-backed
securities, the Owner Trust Administrator shall (i) notify the Issuer in writing
of any material litigation or governmental proceedings pending against the Owner
Trust Administrator and (ii) provide to the Issuer a description of such
proceedings.
(ii) As a condition to the succession to the Owner Trust Administrator by any
Person as permitted by Section 8 hereof the Owner Trust Administrator shall
provide to the Issuer, at least 10 Business Days prior to the effective date of
such succession or appointment, (x) written notice to the Issuer, of such
succession or appointment and (y) in writing all information in order to comply
with its reporting obligation under Item 6.02 of Form 8-K with respect to any
class of asset-backed securities.
(iii) In addition to such information as the Owner Trust Administrator, as
administrator, is obligated to provide pursuant to other provisions of this
Agreement, if so requested by the Issuer, the Owner Trust Administrator shall
provide such information regarding the performance or servicing of the
Receivables as is reasonably required to facilitate preparation of distribution
reports in accordance with Item 1121 of Regulation AB.
(b)     Administrator Compliance Statement.  On or before March 1st of each
calendar year, commencing in 2017, the Owner Trust Administrator shall deliver
to the Issuer a statement of compliance addressed to the Issuer and signed by an
authorized officer of the Owner Trust Administrator to the effect that (i) a
review of the Owner Trust Administrator’s activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under this Agreement during such period has been made under such officer’s
supervision, and (ii) to the best of such officer’s knowledge, based on such
review, the Owner Trust Administrator has fulfilled all of its obligations under
this Agreement in all material respects throughout such calendar year (or
applicable portion thereof) or, if there has been a failure to fulfill any such
obligation in any material respect, specifically identifying each such failure
known to such officer and the nature and the status thereof.
(c)     Report on Assessment of Compliance and Attestation
15

--------------------------------------------------------------------------------

On or before 90 days after the end of each fiscal year, commencing with the
fiscal year ended December 31, 2016, the Owner Trust Administrator shall:


(i)     deliver to the Issuer a report (in form and substance reasonably
satisfactory to the Issuer) regarding the Owner Trust Administrator’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and
Item 1122 of Regulation AB.  Such report shall be addressed to the Issuer and
signed by an authorized officer of the Owner Trust Administrator, and shall
address each of the Servicing Criteria specified on a certification
substantially in the form of Exhibit C hereto delivered to the Issuer
concurrently with the execution of this Agreement;
(ii)     deliver to the Issuer a report of a registered public accounting firm
reasonably acceptable to the Issuer that attests to, and reports on, the
assessment of compliance made by the Owner Trust Administrator and delivered
pursuant to the preceding paragraph.  Such attestation shall be in accordance
with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act; and
(iii)     if requested by the Issuer not later than March 1 of the calendar year
in which such certification is to be delivered, deliver to the Issuer and any
other Person that will be responsible for signing a Sarbanes Certification on
behalf of an asset-backed issuer with respect to a securitization transaction a
certification in the form attached hereto as Exhibit B.
The Owner Trust Administrator acknowledges that the parties identified in clause
(a)(iii) above may rely on the certification provided by the Owner Trust
Administrator pursuant to such clause in signing a Sarbanes Certification and
filing such with the Commission.  The Issuer will not request delivery of a
certification under clause (a)(iii) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to an
issuing entity whose asset pool includes the Receivables.


(d)     Intent of the Parties; Reasonableness. The Issuer and the Owner Trust
Administrator acknowledge and agree that the purpose of Section 21 of this
Agreement is to facilitate compliance by the Issuer with the provisions of
Regulation AB and related rules and regulations of the Commission.
Neither the Issuer nor the Owner Trust Administrator shall exercise its right to
request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Owner Trust Administrator
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Indenture Trustee, the Servicer or any other party to the
Basic Documents in good faith for delivery of information under these provisions
on the basis of evolving interpretations of Regulation AB.  In connection
therewith, the Owner Trust
 
16

--------------------------------------------------------------------------------

Administrator shall cooperate fully with the Owner Trust Administrator, on
behalf of the Issuer to deliver to the Owner Trust Administrator, on behalf of
the Issuer (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Owner Trust Administrator, on behalf of
the Issuer, to permit the Owner Trust Administrator, on behalf of the Issuer, to
comply with the provisions of Regulation AB.
The Issuer (including any of its assignees or designees) shall cooperate with
the Owner Trust Administrator by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the Owner Trust Administrator’s, on behalf of the
Issuer, reasonable judgment, to comply with Regulation AB.
Section 22.     Compliance with FDIC Rule.  The Owner Trust Administrator shall
(i) perform the covenants set forth in Article XII of the Indenture applicable
to it (including as “servicer”, as defined in Section 12.01(c) of the Indenture)
and (ii) facilitate compliance with Article XII of the Indenture by the FDIC
Rule Parties.
Section 23.     Form 10-Ds; Investor Communications.
(a)     Form 10-Ds.
(i)     If the Owner Trust Administrator receives a notice from the Servicer
pursuant to Section 11.01(a) of the Sale and Servicing Agreement regarding the
occurrence of a Delinquency Trigger with respect to a Collection Period, the
Owner Trust Administrator will promptly send to the Indenture Trustee (for the
Indenture Trustee to forward to each Noteholder registered on the Note Register
as of the most recent Record Date (and to each applicable Clearing Agency for
distribution to Note Owners in accordance with the rules of such Clearing
Agency)) a notice describing (i) the occurrence of the Delinquency Trigger,
including reasonably detailed calculations thereof, and (ii) the rights of the
Noteholders and Note Owners regarding an Asset Representations Review (including
a description of the method by which Noteholders and Note Owners may contact the
Indenture Trustee in order to request a Noteholder vote in respect of an Asset
Representations Review).  The Owner Trust Administrator shall include the
contents of such notice in the Form 10-D filed by the Owner Trust Administrator
pursuant to Section 1.1(AA) regarding the Collection Period with respect to
which the Owner Trust Administrator received notice of the occurrence of a
Delinquency Trigger.
 
(ii)     If the Owner Trust Administrator receives a notice from the Indenture
Trustee pursuant to Section 13.01 of the Indenture indicating that sufficient
Requesting Noteholders have properly and timely requested a vote to cause the
ARR Receivables to be reviewed by the Asset Representations Reviewer pursuant to
the terms of the Asset Representations Review Agreement, the Owner Trust
Administrator shall: (1) promptly set a deadline for the receipt of Noteholder
votes on that matter, which shall be a date not earlier than one
 
17

--------------------------------------------------------------------------------



hundred fifty (150) days after the date on which the Form 10-D describing the
occurrence of the related Delinquency Trigger shall have been filed by the Owner
Trust Administrator pursuant to the terms of Section 23(a)(i) and Section
1.1(AA) hereof; (2) promptly prepare and send to the Indenture Trustee, and
direct the Indenture Trustee to send to each Noteholder registered on the Note
Register as of the most recent Record Date (and to each applicable Clearing
Agency for distribution to Note Owners in accordance with the rules of such
Clearing Agency) a notice (A) stating that there will be a Noteholder vote
pursuant to Section 13.02 of the Indenture on whether to initiate an Asset
Representations Review of the ARR Receivables by the Asset Representations
Reviewer pursuant to the Asset Representations Review Agreement, and (B)
describing those procedures, including the means by which Noteholders and Note
Owners may make their votes known to the Indenture Trustee and the related
voting deadline that will be used to calculate whether the requisite amount of
Noteholders have cast affirmative votes to direct the Indenture Trustee to
notify the Asset Representations Reviewer to commence an Asset Representations
Review; and (3) include the contents of such notice in the next Form 10-D to be
filed by the Owner Trust Administrator pursuant to Section 1.1(AA) hereof,
unless the Owner Trust Administrator does not receive such notice from the
Indenture Trustee pursuant to Section 13.01 of the Indenture at least two
Business Days before the filing deadline for that Form 10-D, in which case such
information will be included in the next succeeding Form 10-D to be filed by the
Owner Trust Administrator pursuant to Section 1.1(AA) hereof.


(iii)     If the Owner Trust Administrator receives a notice from the Indenture
Trustee pursuant to Section 13.02 of the Indenture indicating that sufficient
Noteholders have voted to cause the ARR Receivables to be reviewed by the Asset
Representations Reviewer pursuant to the terms of the Asset Representations
Review Agreement, the Owner Trust Administrator shall include the contents of
such notice in the next Form 10-D to be filed by the Owner Trust Administrator
pursuant to Section 1.1(AA) hereof, unless the Owner Trust Administrator does
not receive such notice from the Indenture Trustee pursuant to Section 13.02 of
the Indenture at least two Business Days before the filing deadline for that
Form 10-D, in which case such information will be included in the next
succeeding Form 10-D to be filed by the Owner Trust Administrator pursuant to
Section 1.1(AA) hereof.


(iv)     After receipt by the Owner Trust Administrator of a Review Report, the
Owner Trust Administrator will include a summary of the results of the related
review in the next Form 10-D to be filed by the Owner Trust Administrator
pursuant to Section 1.1(AA) hereof, unless the Owner Trust Administrator does
not receive such Review Report at least two Business Days before the filing
deadline for that Form 10-D, in which case such summary will be included in the
next succeeding Form 10-D to be filed by the Owner Trust Administrator pursuant
to Section 1.1(AA) hereof.  The Form 10-D filed pursuant to this clause (iv)
will also specify the means by which Noteholders and Verified
18

--------------------------------------------------------------------------------



Note Owners may notify the Indenture Trustee, the Sellers, the Depositor and the
Servicer in writing of any non-compliance of any representation that they
consider to be a breach of the applicable Basic Document, or request in writing
that an ARR Receivable be repurchased.


(v)     In the event of any resignation, removal, replacement or substitution of
the Asset Representations Reviewer, or the appointment of a new Asset
Representations Reviewer, pursuant to the terms of the Asset Representations
Review Agreement, the Owner Trust Administrator will report the occurrence and
date of such event, together with a description of the circumstances surrounding
the change and, if applicable, information regarding the new Asset
Representations Reviewer, in the Form 10-D filed by the Owner Trust
Administrator pursuant to Section 1.1(AA) hereof for the Collection Period in
which such change occurs.


(b)     Investor Communications.  If the Owner Trust Administrator receives,
during any Collection Period, a request from a Noteholder or Verified Note Owner
to communicate with other Noteholders and Note Owners regarding the exercise of
rights under the terms of the Basic Documents, the Owner Trust Administrator
will include in the Form 10-D for such Collection Period the following
information, to the extent provided by the Noteholder or Verified Note Owner in
its request: (i) the name of the Noteholder or Verified Note Owner making the
request, (ii) the date the request was received; (iii) a statement that the
Owner Trust Administrator has received a request from that Noteholder or
Verified Note Owner stating that it is interested in communicating with other
Noteholders and Note Owners with regard to the possible exercise of rights under
the Basic Documents; and (iv) a description of the method other Noteholders and
Note Owners may use to contact the requesting Noteholder or Verified Note
Owner.  The Owner Trust Administrator is not required to include any additional
information regarding the Noteholder or Verified Note Owner and its request in
the Form 10-D, and is required to disclose a Noteholder’s or a Verified Note
Owner’s request only where the communication relates to the exercise by a
Noteholder or Verified Note Owner of its rights under the Basic Documents.  The
Owner Trust Administrator will be responsible for the expenses of administering
the investor communications provisions set forth in this Section 23(b), which
will be compensated by means of the fee payable to it by the Servicer, as
described in Section 4 hereof.
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 
BMW VEHICLE OWNER TRUST 2016-A
       
By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
       
By:
/s/ Dorri Costello                               
   
Name:  Dorri Costello
   
Title:    Vice President
       
U.S. BANK NATIONAL ASSOCIATION,
 
not in its individual capacity but solely as Indenture Trustee
       
By:
/s/ Melissa A. Rosal                         
   
Name:  Melissa A. Rosal
   
Title:    Vice President
       
BMW FINANCIAL SERVICES NA, LLC,
 
   as Owner Trust Administrator
     
By:
/s/ Stefan Glebke                               
   
Name:  Stefan Glebke
   
Title:    Treasurer
       
By:
/s/ Ritu Chandy                                 
   
Name:  Ritu Chandy
   
Title:    Vice President – Finance & CFO




--------------------------------------------------------------------------------

EXHIBIT A
POWER OF ATTORNEY
STATE OF DELAWARE
}
 
}
COUNTY OF NEW CASTLE
}



KNOW ALL MEN BY THESE PRESENTS, that BMW Vehicle Owner Trust 2016-A (the
“Trust”), does hereby make, constitute and appoint BMW Financial Services NA,
LLC, as administrator (the “Owner Trust Administrator”) under the Owner Trust
Administration Agreement dated as of July 20, 2016 (the “Owner Trust
Administration Agreement”), among the Trust, the Owner Trust Administrator and
U.S. Bank National Association, as Indenture Trustee, as the same may be amended
from time to time, and its agents and attorneys, as Attorneys-in-Fact to execute
on behalf of the Owner Trustee or the Trust all such documents, reports,
filings, instruments, certificates and opinions as it should be the duty of the
Owner Trustee or the Trust to prepare, file or deliver pursuant to the Basic
Documents, or pursuant to Section 5.04 of the Trust Agreement, including,
without limitation, to appear for and represent the Owner Trustee and the Trust
in connection with the preparation, filing and audit of federal, state and local
tax returns pertaining to the Trust, and with full power to perform any and all
acts associated with such returns and audits that the Owner Trustee could
perform, including without limitation, the right to distribute and receive
confidential information, defend and assert positions in response to audits,
initiate and defend litigation, and to execute waivers of restrictions on
assessments of deficiencies, consents to the extension of any statutory or
regulatory time limit, and settlements.
All powers of attorney for this purpose heretofore filed or executed by the
Owner Trustee are hereby revoked.
Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Owner Trust Administration Agreement.
EXECUTED this ____ day of ____________, 20__.



 
BMW VEHICLE OWNER TRUST 2016-A
       
By:
Wilmington Trust National Association, not in its individual capacity but solely
as Owner Trustee
       
By:
                                               
   
Name:
   
Title:

A-1

--------------------------------------------------------------------------------



STATE OF ____________
}
 
}
COUNTY OF __________
}



Before me, the undersigned authority, on this day personally appeared
____________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and acknowledged to me that s/he signed the same for
the purposes and considerations therein expressed.
Sworn to before me this ___
day of _______, 20__.
Notary Public - State of _________________
A-2

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF ANNUAL CERTIFICATION

Re: The Owner Trust Administration Agreement dated as of July 20, 2016 (the
“Agreement”), among BMW VEHICLE OWNER TRUST 2016-A, a Delaware statutory trust
(the “Issuer”), BMW FINANCIAL SERVICES NA, LLC, as administrator (the “Owner
Trust Administrator”), and U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity but solely as Indenture Trustee (the “Indenture Trustee”).

I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to the Issuer and the Depositor, and their
officers, with the knowledge and intent that they will rely upon this
certification, that:
(1) I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Receivables by the Company during 20[   ] that were delivered by the
Company to the Issuer and the Depositor pursuant to the Agreement (collectively,
the “Company Servicing Information”);
(2) Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
(3) Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the Issuer
and the Depositor;
(4) I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and
(5) The Compliance Statement required to be delivered by the Company pursuant to
the Agreement, and the Servicing Assessment and Attestation Report required
B-1

--------------------------------------------------------------------------------



to be provided by the Company and by any Subservicer or Subcontractor pursuant
to the Agreement, have been provided to the Issuer and the Depositor and the
Owner Trustee and the Indenture Trustee.  Any material instances of
noncompliance described in such reports have been disclosed to the Issuer and
the Depositor.  Any material instance of noncompliance with the Servicing
Criteria has been disclosed in such reports.



 
Date:
_________________________
       
By:
________________________________
 
Name:
   
Title:
 

B-2

--------------------------------------------------------------------------------

EXHIBIT C
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Owner Trust Administrator,
shall address, at a minimum, the criteria identified as below as “Applicable
Servicing Criteria”:


Reference
Criteria
 
 
 
General Servicing Considerations
 
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
1122(d)(1)(v)
Aggregation of information, as applicable, is mathematically accurate and the
information conveyed accurately reflects the information.
 
 
 
Cash Collection and Administration
 
 
1122(d)(2)(i)
Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel..
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 

 
C-1

--------------------------------------------------------------------------------

Reference
Criteria
 

 
 
Investor Remittances and Reporting
 
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
 
 
Pool Asset Administration
 
 
1122(d)(4)(i)
Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.
 
1122(d)(4)(ii)
Receivables and related documents are safeguarded as required by the transaction
agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s receivables (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for receivables with variable
rates are computed based on the related receivables documents.
 

 
C-2

--------------------------------------------------------------------------------

Reference
Criteria
 

1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s receivables documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable receivables documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related receivables, or such other number of days specified in the
transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 




 
Date:
_________________________
       
By:
________________________________
 
Name:
   
Title:
 


 
 
 
 
C-3